DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Response to Amendment
Claims 1, 3, 6-9, and 20-22 are pending in the application.  Claims 2, 4, 5, and 10-19 have been canceled.  Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over MacPhee et al. (US 2016/0022861 A1) (“MacPhee”) in view of Naimark et al. (US 2003/0073979 Al) (“Naimark”), Pesnell et al. (US 2015/0238366 A1) (“Pesnell”), and San Antonio et al. (US 2014/0243726 Al) (“San Antonio”).
Regarding claims 1, 20, and 21, MacPhee discloses (Figures 2A-7C) a sealant and/or hemostat delivery device, comprising: a resorbable hemostatic pad (6, 13) comprising a resorbable support (13; support material formed on non-wound facing side of the dressing; paragraphs 0119-0120) having a wound facing side and an opposite back side, with a hemostatic and/or wound sealing agent (6; paragraph 0087) disposed and exposed on the wound facing side; said resorbable support comprising a woven or non-woven fabric or cloth (paragraph 0120 discloses a felted material); a non-resorbable scaffold (applicator 2) having an attachment zone (24) on said scaffold (Figure 5D, paragraph 0157); wherein said back side of the hemostatic pad is releasably attached to the attachment zone, wherein, upon exposure to blood and/or exudates from wound, the scaffold is capable of releasing the hemostatic pad due to dissolution of the resorbable staple of the attachment zone (paragraph 0157 discloses that the attachment zone includes a staple formed of resorbable material; the resorbable staple is capable of releasing the hemostatic pad upon exposure to blood and/or exudates from the wound due to dissolution of the staple), wherein said scaffold (2) is not a balloon and is not inflatable or deflatable (Figures 2-7).  MacPhee discloses that a resorbable support material sustains or improves the structural integrity of the sealant/hemostat when it is applied to wounded tissue (paragraph 0119).

In the same field of endeavor, Naimark teaches a sealant and/or hemostat delivery device, comprising: a resorbable hemostatic pad (20) comprising a resorbable support having a wound facing side (100) and an opposite back side (110), with a hemostatic and/or wound sealing agent disposed and exposed on the wound facing side (paragraph 0028); said resorbable support comprising a woven or non-woven fabric or cloth (paragraphs 0047, 0048, 0050) comprising oxidized cellulose, oxidized regenerated cellulose, synthetic absorbable polyesters, such as poly-dioxanone, poly-caprolactone. lactide. glycolide, polyflactic-co-glycolic acid), or their combinations (paragraphs 0047 and 0048); a non-resorbable scaffold (120) having an attachment zone (wire elements 30) on said scaffold; wherein said back side (110) of the hemostatic pad is releasably attached to the attachment zone (paragraph 0030) by a rapidly water soluble adhesive material, wherein, upon exposure to moisture or blood, the scaffold releases the hemostatic pad due to dissolution of said adhesive material 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the said resorbable support disclosed by MacPhee to comprise a single or multilayer woven or non-woven fabric or cloth comprising oxidized cellulose, oxidized regenerated cellulose, synthetic absorbable polyesters, such as poly-dioxanone, poly-caprolactone, lactide, glycolide, poly(lactic-co-glycolic acid), or their combinations, as taught by Naimark. This modification would provide a resorbable support formed of a material that is non-thrombogenic and non-inflammatory (Naimark, paragraph 0046). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ416.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an adhesive material that releases the hemostatic pad due to dissolution of said adhesive material upon exposure to blood and/or exudates from the wound, as taught by Naimark, for the resorbable staple disclosed by MacPhee.  Naimark shows that a water soluble adhesive material is an equivalent means known in the art to attach a hemostatic pad to a scaffold.  Substitution of one known element (a water soluble adhesive material that dissolves 
MacPhee in view of Naimark teaches that the water soluble adhesive material can be a number of different adhesive materials (Naimark, paragraph 0083).  However, MacPhee in view of Naimark fails to teach that said adhesive material has a melting point between about 50°C and about 75°C.
	Pesnell teaches a hemostatic device with a bioabsorbable polyethylene glycol (PEG) adhesive material.  Pesnell teaches that the PEG has a melting point of about 56-59°C (paragraph 0041).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a rapidly water soluble PEG adhesive material with a melting point between about 50°C and about 75°C, as taught by Pesnell.  This modification would allow the hemostatic pad to be heated above the melting point of the PEG during manufacture, but without appreciable denaturation of thrombin and fibrinogen in the hemostatic pad (the wound sealing agent of the hemostatic pad disclosed by MacPhee; Pesnell, paragraph 0016).
In the same field of endeavor, San Antonio teaches (Figures 1-5) a sealant and/or hemostat delivery device (10), comprising: a resorbable hemostatic pad (11; paragraph 0023) having a wound facing side and an opposite back side, with a hemostatic and/or wound sealing agent (thrombin) disposed and exposed on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold disclosed by MacPhee to be formed of an absorbent, surgically compatible material that expands upon exposure to bodily fluids, as taught by San Antonio. This modification would provide a scaffold with an interface adapted to allow a user to apply compression through the applicator and against the sealant/hemostat for internal application or in a deep skin wound (paragraphs 0053-0054). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ416.
Regarding claim 3, MacPhee in view of Naimark, Pesnell, and San Antonio teaches (MacPhee, Figures 2A-7) that the scaffold (2) comprises a handle (12) capable of use for deep wound applications.
Regarding claim 8, MacPhee in view of Naimark, Pesnell, and San Antonio teaches that the hemostatic and/or wound sealing agent is selected from the group consisting of fibrinogen, thrombin, chitosan, gelatin, oxidized cellulose, oxidized regenerated cellulose, and combinations thereof (MacPhee, paragraph 0087).

Regarding claim 22, MacPhee in view of Naimark, Pesnell, and San Antonio teaches that said resorbable support is porous (Naimark, paragraphs 0047 and 0064).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MacPhee et al. (US 2016/0022861 A1) (“MacPhee”) in view of Naimark et al. (US 2003/0073979 Al) (“Naimark”), Pesnell et al. (US 2015/0238366 A1) (“Pesnell”), and San Antonio et al. (US 2014/0243726 Al) (“San Antonio”) as applied to claim 1 above, and further in view of Russ et al. (US 2011/0237994 A1) (“Russ”).
Regarding claim 6, MacPhee in view of Naimark, Pesnell, and San Antonio teaches the invention substantially as claimed in that the scaffold is not a balloon and is not inflatable or debatable, and wherein said scaffold is absorbent, surgically compatible material that expands upon exposure to bodily fluids (San Antonio, paragraph 0053-0054).  However, the combined teaching fails to explicitly teach that the scaffold comprises a mass of non-absorbable foam that is absorbent, surgically compatible material that expands upon exposure to bodily fluids.
Russ teaches an analogous hemostasis device comprising a scaffold (110) that is not a balloon and is not inflatable or debatable. Russ teaches that said scaffold comprises a mass of absorbent non-absorbable foam (paragraph 0027) that is surgically compatible material that expands upon exposure to bodily fluids (paragraphs 0024 and 0027).
In re Leshin, 125 USPQ 416.
Regarding claim 7, MacPhee in view of Naimark and San Antonio teaches the invention substantially as claimed in that the scaffold is not a balloon and is not inflatable or debatable, and wherein said scaffold is absorbent, surgically compatible material that expands upon exposure to bodily fluids (San Antonio, paragraph 0053-0054). However, the combined teaching fails to explicitly teach that the scaffold comprises a surgical gauze.
Russ teaches an analogous hemostasis device comprising a scaffold (120) that is not a balloon and is not inflatable or debatable. Russ teaches that said scaffold comprises an absorbent surgical gauze that is surgically compatible (sterile so that is does not introduce contaminants or bacteria to the wound) and draws fluids away from the wound (paragraph 0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold to comprise a surgical gauze that is absorbent and surgically compatible and expands upon exposure 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-9, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has presented new rejections in view of the change in claim scope by combining the MacPhee, Naimark, and San Antonio references and citing the Pesnell et al. reference to address the new melting point limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771   

/DIANE D YABUT/Primary Examiner, Art Unit 3771